RECORD IMPOUNDED

                                 NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4705-17T1

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

M.E.,

          Defendant-Appellant,

and

J.M.,

          Defendant.


IN THE MATTER OF M.M.,

          a Minor.


                   Submitted August 5, 2019 – Decided August 9, 2019

                   Before Judges Sabatino and Rose.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Bergen County,
            Docket No. FN-02-0295-17.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Fabiola E. Ruiz-Doolan, Designated
            Counsel, on the briefs.)

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jason Wade Rockwell, Assistant Attorney
            General, of counsel; Victoria Kryzsiak, Deputy
            Attorney General, on the brief.)

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Danielle Ruiz, Designated Counsel,
            on the brief.)

      Defendant M.E. appeals from the Family Part's January 16, 2018 order

concluding, after a fact-finding hearing, she abused and neglected her seven-

year old daughter, M.M. (Maria). 1 We affirm substantially for the reasons set

forth in Judge Jane Gallina-Mecca's cogent oral opinion.

      The judge's opinion, spanning twenty transcript pages, sets forth the facts

in detail, and we incorporate by reference her findings here. Judge Gallina-

Mecca conducted the fact-finding hearing on October 26, 2017, at which

plaintiff Division of Child Protection and Permanency (Division) presented the


1
  Due to the similarity of family names and initials, we use pseudonyms for ease
of reference and privacy. R. 1:38-3(d)(10).



                                                                         A-4705-17T1
                                       2
testimony of caseworker Lori Laverty; Maria's father, J.M. (John) 2; and New

Milford Police Officer Bryan Mone; and introduced documents in evidence,

including Division investigation reports and police reports. Neither defendant

nor the law guardian presented any witnesses or documentary evidence at the

hearing.

        In her comprehensive opinion, Judge Gallina-Mecca carefully reviewed

the testimony and evidence presented at the hearing. She found the testimony

of Laverty, John, and Mone credible, based on their manner of testifying,

personal knowledge, and lack of inconsistent or contradictory statements. The

judge noted Laverty and Mone also lacked a personal interest in the outcome of

the proceedings. Although John's interest in the proceedings was obviously

personal, the judge recognized he had Maria's "best interest at heart." The judge

also determined Maria's statements concerning defendant's conduct were

corroborated. See N.J.S.A. 9:6-8.46(a)(4) (providing "previous statements made

by the child relating to any allegations of abuse or neglect shall be admissible in

evidence; provided, however, that no such statement, if uncorroborated, shall be

sufficient to make a fact finding of abuse or neglect").




2
    John was named as a defendant, but is not a party to this appeal.
                                                                           A-4705-17T1
                                         3
      Judge Gallina-Mecca concluded the Division established by a

preponderance of the evidence that defendant abused or neglected Maria under

N.J.S.A. 9:6-8.21(c)(4). The judge elaborated:

                   A review of the material, relevant and competent
            evidence in this case leads to the inexorable conclusion
            that the Division has proven by a preponderance of the
            evidence that the defendant mother placed [Maria] at a
            substantial risk of harm when she was intoxicated and
            unable to care for her daughter and allowed her to be
            driven by a drunk driver. . . .

                  The [c]ourt finds that [Maria]'s disclosures
            concerning parental behaviors were corroborated by the
            admissions made by the defendant mother and
            information [ob]tained by the Division during its
            investigation. Specifically, [defendant] admitted to
            drinking frequently to the point of intoxication. She
            also admitted that she had previously been referred to
            substance abuse treatment. These admissions are
            sufficient to corroborate [Maria]'s report concerning
            her mother's relationship with alcohol.

                  [Maria] described her mother as drinking wine
            and alcohol every day. She explained that her mother
            often has too much to drink causing her to act
            differently. [Maria] described her mother when drunk
            as shaking, not walking properly, slurring her words,
            melting to the floor and being unable to get up or do
            things for herself when she drinks.

                   [Maria] is fearful when her mother drinks and she
            has devised an escape plan if her mother ever becomes
            too drunk. By her own admissions, it is abundantly
            clear that the defendant mother has a serious untreated
            alcohol issue and the uncontroverted evidence

                                                                       A-4705-17T1
                                       4
establishes that [Maria] was exposed to and [a]ffected
by her mother's drinking.

      This fact is not, however, of any consequence in
analyzing the defendant mother's actions on the
evening of the referral incident to determine whether
those accidents rose to the level of abuse or neglect. It
is uncontroverted that [defendant] was inebriated while
in the caretaking role of her daughter at the party on
December 19, 2016 [(the incident date)].

      [Defendant] admitted that she consumed a
significant amount of alcohol and was unable to drive
herself and [Maria] home from the party. Nevertheless,
in her impaired state she determined that her paramour
[Michael] was indeed the appropriate choice of driver.
While [defendant] surmised that [Michael] was not
drunk since he only arrived to the party an hour before,
her seven-year-old daughter was able to recognize that
he was under the influence.

      [Maria] observed her mother at the party to be
walking side-to-side with shaking arms. She described
[Michael] as also shaking but not as much as her
mother. These observations were corroborated as to
[defendant] by her own admission and as to [Michael]
by Officer Mone.

      As the Appellate Division concluded in [Division
of Child Protection & Permanency v.] J.A., [436 N.J.
Super. 61, 68 (App. Div. 2014),] a parent or guardian
who permits a child to ride with an inebriated driver
acts inconsistently with N.J.S.A. 9:6-8.21(c)(4). It is
not less reckless but more so that [defendant] was not
in a position to assess the condition of her paramour
because she too was inebriated.



                                                            A-4705-17T1
                           5
                  [Defendant] was responsible for her daughter's
            safety yet she was in an intoxicated state so that she
            could neither ensure her child's safety nor make an
            appropriate plan for her. Even if [Michael] had only
            one beer at the party and arrived late, [defendant] had
            no idea where he was previously and whether he had
            been drinking. Without any inquiry and a complete
            lack of judg[]ment, [defendant] permitted her child to
            ride with a drunk driver placing her precious child in
            peril because she was too intoxicated to adequately
            provide for her daughter's safety.

                   It is unquestionable that [defendant] acted with
            reckless disregard for her child's safety that could have
            resulted in an unspeakable tragedy. Therefore, the
            [c]ourt finds that [defendant] failed to exercise a
            minimum degree of care in caring for her child and as
            such, the [c]ourt finds that the Division has successfully
            established by a preponderance of the evidence that
            [defendant] committed an act of abuse or neglect
            against her minor child pursuant to N.J.S.A. 9:6-
            8.21(c)(4).

      Following a dispositional hearing, the judge determined there was no

longer a need to continue litigation and dismissed the matter. Defendant now

appeals. She argues the record is insufficient to establish abuse and neglect by

a preponderance of the evidence. In particular, she claims the judge's finding

that she was "intoxicated to the point she was unable to care for her daughter"

is contradicted by Mone's response after he arrested Michael for driving while

intoxicated, i.e., Mone did not arrest defendant and permitted Maria to return



                                                                         A-4705-17T1
                                        6
home with her. The Division and law guardian urge us to affirm the judge's

order.

         Our standard of review of the Family Part's fact-finding determination is

limited.    On appeal from orders issued in Title 9, we accord considerable

deference to the trial court's credibility determinations and findings of fact, as

long as those findings are supported by adequate, substantial, and credible

evidence. N.J. Div. of Youth & Family Servs. v. M.M., 189 N.J. 261, 278-79

(2007). We maintain that deference "unless the trial court's findings 'went so

wide of the mark that a mistake must have been made.'" Id. at 279. Moreover,

we do not readily second-guess the factual findings of the Family Part in general,

given that court's special expertise in matters concerning children. N.J. Div. of

Youth & Family Servs. v. R.G., 217 N.J. 527, 553 (2014). Applying that limited

and well-settled scope of review, we affirm the trial judge's finding of abuse and

neglect, substantially for the sound reasons expressed in Judge Gallina-Mecca's

opinion. We add only a few comments.

         N.J.S.A. 9:6-8.21(c) defines various circumstances that can comprise the

abuse or neglect of a child. Among other things, the statute specifically covers:

               [A] child whose physical, mental, or emotional
               condition has been impaired or is in imminent danger
               of becoming impaired as the result of the failure of his

                                                                          A-4705-17T1
                                          7
            parent or guardian, as herein defined, to exercise a
            minimum degree of care . . . in providing the child with
            proper supervision or guardianship, by unreasonably
            inflicting or allowing to be inflicted harm, or
            substantial risk thereof, including the infliction of
            excessive corporal punishment; or by any other acts of
            a similarly serious nature requiring the aid of the
            court . . . .

            [N.J.S.A. 9:6-8.21(c)(4)(b).]

      Our Supreme Court has noted, "[t]he law's paramount concern is the safety

of the children, and not the culpability of parental conduct." N.J. Div. of Youth

& Family Servs. v. A.L., 213 N.J. 1, 18 (2013) (citations and internal quotation

marks omitted); see also G.S. v. Dep't of Human Servs., Div. of Youth & Family

Servs., 157 N.J. 161, 177 (1999). "The focus in abuse and neglect matters . . .

is on promptly protecting a child who has suffered harm or faces imminent

danger." A.L., 213 N.J. at 18 (emphasis added) (citing N.J.S.A. 9:6-8.21(c)(4)).

      Relevant here, a court need not wait until a child is actually harmed or

neglected before it can act in the welfare of that minor. N.J. Div. of Youth &

Family Servs. v. V.M., 408 N.J. Super. 222, 235 (App. Div. 2009) (citing In re

Guardianship of D.M.H., 161 N.J. 365, 383 (1999)). Thus, "[i]n the absence of

actual harm, a finding of abuse and neglect can be based on proof of imminent




                                                                         A-4705-17T1
                                       8
danger and substantial risk of harm." A.L., 213 N.J. at 23 (citing N.J.S.A. 9:6-

8.21(c)(4)(b)).

      A court's finding of abuse or neglect must be based on a preponderance of

the evidence when the proof is considered in its totality.         N.J.S.A. 9:6-

8.46(b)(1); N.J. Div. of Youth & Family Servs. v. C.M., 181 N.J. Super. 190,

201 (App. Div. 1981) ("In child abuse and neglect cases the elements of proof

are synergistically related. Each proven act of neglect has some effect on the

[child].     One act may be 'substantial' or the sum of many acts may be

'substantial.'"). Notably, the Title 9 proof standard is less stringent than in

guardianship cases for the termination of parental rights, which must instead be

proven by clear and convincing evidence. See N.J.S.A. 30:4C-15.1(a). The

proofs adduced before Judge Gallina-Mecca amply met these evidentiary

standards.

      As the judge aptly found, the Division established, by a preponderance of

the credible evidence, defendant abused or neglected Maria by failing to

recognize in her intoxicated state that Michael was too intoxicated to drive.

Defendant also later acknowledged her brother, who had not been drinking on

the incident date, was a viable alternative to drive Maria home. Although the

judge was careful to limit her findings to the incident date, she also aptly cited

                                                                          A-4705-17T1
                                        9
Maria's continued trepidation that defendant's ongoing inebriation would

interfere with her ability to parent. Notably, Laverty testified that in the course

of her ten-year employment with the Division, she had never experienced a child

of Maria's age "formulating an escape plan" under similar circumstances.

      The evidence of neglect is readily apparent from the record. Defendant's

ongoing inebriation impacted Maria's welfare. Indeed, Maria's disclosures to

Laverty about defendant's appearance when she drank were remarkable for a

seven-year-old child. Maria said defendant's "arms shake, . . . she slurs her

words together . . . [she] walks side to side." Maria further told Laverty that

defendant and Michael "drink together sometimes and [Maria] thinks at least

one of them shouldn't be drinking . . . because at least one of them should have

a brain." Defendant and Michael "don't make good decisions when they're drunk

and at least one of them should have good ideas." Maria was "afraid when her

mother . . . drink[s] because when her mother melts to the floor, she can't take

care of herself and [Maria] knows that she can't take care of [Maria] either."

      Defendant did not dispute Maria's account. Although defendant denied

she was an alcoholic, she admitted she "sometimes" drank alcohol to the point

of intoxication.   Defendant also acknowledged a prior family court order

directing her to attend substance abuse treatment, but claimed she failed to do

                                                                           A-4705-17T1
                                       10
so for financial reasons. Thus, Maria's claims of abuse or neglect are amply

corroborated by defendant's own statements.

      Contrary to defendant's contention, her actions on the day of the incident

placed Maria in imminent danger, even though Mone permitted the child to

return home with defendant. When Mone pulled over Michael's car, "[r]ight

away [he] smelled the odor of alcohol emanating from the vehicle." Michael

admitted he consumed "about five beers," failed the standard field sobriety test,

and his blood alcohol content (BAC) was 0.15 percent, supporting Mone's field

test findings. See N.J.S.A. 39:4-50(a) (providing a person who operates a motor

vehicle is considered under the influence of intoxicating liquor if his or her BAC

is 0.08 percent or more by weight of alcohol in the blood).

      We therefore conclude the Division introduced substantial credible

evidence to demonstrate defendant abused or neglected Maria by allowing her

daughter to ride in an automobile Michael was driving while legally intoxicated.

As Judge Gallina-Mecca recognized, a parent "who permits a child to ride with

an inebriated driver acts inconsistently with N.J.S.A. 9:6-8.21(c)(4)." J.A., 436
N.J. Super. at 68. "[N]o reasonable person could fail to appreciate the danger

of permitting children to ride in a motor vehicle driven by an inebriated

operator." Id. at 69. Thus, in J.A., we found that a father "was grossly negligent

                                                                          A-4705-17T1
                                       11
in failing to protect the children from the imminent risk posed by [their mother's]

driving." Id. at 69-70. Here, defendant's gross negligence was underscored by

her inability to recognize Michael's intoxication.

      Affirmed.




                                                                           A-4705-17T1
                                       12